Citation Nr: 0603970	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-37 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a back disability 
claimed as secondary to pes planus.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from February 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for remand:  Service Connection for Pes Planus:  
Inadequate medical opinion.  The issue involved in this claim 
is whether bilateral pes planus preexisted service and, if 
so, whether it was aggravated in service.  This case involves 
issues of law and of application of legal presumptions to the 
facts--matters for the adjudicator to decide but which also 
involve certain medical questions.  The Board has determined 
that a medical opinion about the medical questions may help 
resolve the legal issues.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran denied having or having ever had 
"foot trouble" on the Report of Medical History at the time 
of enlistment and pes planus was not noted on the veteran's 
January 1964 enlistment examination report.  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  
Although the veteran later acknowledged in service, and does 
not deny today (his claim is one for aggravation of 
preexisting pes planus beyond natural progression), that he 
"had trouble with his feet all his life," the presumption 
of sound condition nevertheless applies where a defect or 
disorder is not noted on the entrance examination.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003).  

The Board notes that clear and unmistakable evidence is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  See Vanerson v. West, 12 Vet. App. 
254, 258 (1999) (noting that "clear and convincing" burden 
of proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  To meet 
this evidentiary standard, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

Service medical records in this case show that in July 1964, 
five months after his entrance to service, the veteran was 
seen for complaints of aching feet which he reported was 
caused by prolonged walking.  Twice in August 1964 the 
veteran was seen in the Naval dispensary emergency room with 
complaints of trouble with his feet.  The finding was 
symptomatic pes planus with more symptoms recently.  He was 
given a chit for no prolonged standing and medication for 
pain, and he was to return to see a Medical Officer.  On a 
report of a Medical Board, dated in October 1964, eight 
months after enlistment onto active duty, the Medical Board 
noted its opinion that the veteran had symptomatic bilateral 
pes planus.  The symptoms noted were extreme pain and 
swelling of both feet on prolonged standing, walking, or 
marching.  The Board concluded that the veteran was unfit for 
enlistment due to physical disability and that this 
disability was neither incurred in nor aggravated by a period 
of military service.

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of aggravation 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether an increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In this case, a medical opinion is needed as to whether the 
symptoms shown in service of extreme pain and swelling in 
both feet upon prolonged standing, walking, or marching 
constituted temporary or intermittent flare-ups of symptoms 
of pes planus due to the particular rigors of naval service 
or whether there is medical evidence in service of a 
worsening of the underlying condition of pes planus itself.  
In addition, information about the nature of pes planus would 
also be helpful, including whether pes planus is a defect of 
the feet which, although it may become symptomatic under 
certain conditions, does not tend to worsen or progress or 
whether it is a disease of the feet which is subject to 
permanent worsening, deterioration, or natural progression.  
See VAOPGCPREC 67-90 (July 18, 1990) (noting that congenital 
or development defects are normally static conditions which 
are incapable of improvement or deterioration and that a 
disease, on the other hand, is usually capable of improvement 
or deterioration).  Therefore, remand is required to obtain a 
medical opinion in this case.  38 C.F.R. § 3.159(c)(4).

Reason for Remand:  Service Connection for a Back Disorder 
Secondary to Pes Planus:  Inadequate VCAA Notice.  In denying 
this claim the RO noted that, since it had denied service 
connection for pes planus, service connection for a back 
disorder secondary to pes planus under section 3.310(a) must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  That is correct based on 
the RO's action on the pes planus claim, and typically in 
such a case, VCAA notice would not apply.  Cf. Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)).  However, since the 
Board's action is to remand the claim for service connection 
for pes planus and the ultimate determination of that claim 
is now unknown, pending further evidentiary development, the 
Board concludes that on remand the RO should send the veteran 
a letter that tells him what the evidence must show to 
establish service connection for a disability on a secondary 
basis as this was not done in the July 2003 VCAA letter or in 
any other letter sent during the course of the appeal.  
Although the statement of the case provided him with notice 
of section 3.310(a), it did not explain what evidence VA 
would provide and what evidence the veteran must provide in 
order to substantiate the claim for secondary service 
connection.

Accordingly, the claim is remanded for further development of 
the medical evidence as follows:

1.  Send the veteran a VCAA letter that 
tells him what the evidence must show to 
establish service connection for a 
disability on a secondary basis.  The 
letter should say this:

You have claimed service connection 
for a back disorder as secondary to 
pes planus.  Although service 
connection has not been granted for 
pes planus, the Board of Veterans' 
Appeals has remanded that claim for 
a medical opinion.  While that 
evidence is being developed, we are 
writing to tell you what the 
evidence needs to show to establish 
service connection for a back 
disorder as secondary to pes planus, 
should service connection eventually 
be granted for pes planus.

As you were told in the September 
2004 statement of the case, service 
connection may be established on a 
secondary basis, under section 
3.310(a) of VA regulations, for a 
disability which is proximately due 
to or the result of 
service-connected disease or injury.  
Therefore, your claim requires 
medical evidence of a current back 
disorder and medical evidence 
showing that a current back disorder 
is proximately due to or the result 
of pes planus.

Because medical evidence is needed 
to substantiate your claim, VA 
assisted you with your claim by 
affording you a medical examination 
in September 2003 in which the 
examiner rendered a medical opinion 
about your claim.  However, this 
opinion was not favorable to your 
claim because the examiner stated 
that it was more likely that your 
current back complaints or problems 
are secondary to the type of 
laboring work you did throughout 
your life as opposed to being 
related to your pes planus.  

In order to substantiate your claim 
for service connection, you should 
submit medical evidence showing that 
a current back disorder is the 
result of your pes planus.  Please 
either send such evidence to VA or 
provide enough information about the 
medical evidence, such as the name 
and address of the doctor or place 
of treatment, so that we can assist 
you in obtaining such evidence.  
Also, please submit to VA any 
evidence that you have that you feel 
would support your claim for service 
connection for a back disability.

2.  Have a VA examiner review the service 
medical records which are in the brown 
envelope in the claims file and render an 
opinion on the following matters (an 
examination of the veteran is not 
necessary):  

Please state whether the symptoms 
shown in service of extreme pain and 
swelling in both feet upon prolonged 
standing, walking, or marching 
constituted temporary or 
intermittent flare-ups of symptoms 
of pes planus due to the particular 
rigors of military service, such as 
prolonged standing, walking, or 
marching, or whether there is 
medical evidence in service of a 
permanent worsening, deterioration, 
or progression of the underlying 
condition of pes planus itself.

In rendering an opinion on this 
matter, it would be helpful to 
adjudicators if you (the examiner) 
would provide some information about 
the nature of pes planus, including 
whether pes planus is more in the 
nature of a congenital or 
developmental defect of the feet 
which, although it may become 
symptomatic under certain 
conditions, is normally a static 
condition which does not worsen, 
deteriorate, or progress; or whether 
it is more in the nature of a 
disease of the feet which is subject 
to permanent worsening, 
deterioration, or natural 
progression.  See VAOPGCPREC 67-90 
(July 18, 1990) (noting that 
congenital or development defects 
are normally static conditions which 
are incapable of improvement or 
deterioration and that a disease, on 
the other hand, is usually capable 
of improvement or deterioration).  

3.  Readjudicate the claim for service 
connection for pes planus including 
consideration of the presumption of sound 
condition and whether clear and 
unmistakable evidence shows both that pes 
planus existed prior to service and that 
pes planus was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); Wagner 
v. Principi, 370 F.3d 1089, 1096 
(Fed.Cir. 2004).  

4.  Readjudicate the claim for service 
connection for a back disorder as 
secondary to pes planus if the appellant 
submits additional evidence or if the 
claim for service connection for pes 
planus is granted.

If the claims remain denied, issue the 
veteran and his representative a 
supplemental statement of the case and 
allow a reasonable time for response 
before returning the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

